Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 1 of 31 Page ID
                                 #:12502




           EXHIBIT 2
  TO PLAITNIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE
            NUMBER 2, SEEKING EXCLUSION OF EXPERT TESTIMONY
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 2 of 31 Page ID
                                 #:12503


                              Dr. Richard A. Leo, Ph.D., J.D.
                       JUSTICE RESEARCH & CONSULTING, INC.
                                   15 Ashbury Terrace
                                San Francisco, CA 94117
                                      ____________

                                     (415) 661-0162 (Phone)
                                      (415) 422-6433 (FAX)
                                      Email: rleo@usfca.edu




June 10, 2018

David Owens,
Attorney at Law
Loevy and Loevy
311 N. Aberdeen Street, 3rd Floor
Chicago, IL


Re:    Art Tobias v. City of Los Angeles, et al. Case No: 17-cv-01076 DSF-AS

Dear Mr. Owens:

       This report is per your request in the above-referenced case of Art Tobias v. City of Los
Angeles, et al.
                                         I. Qualifications

        I am the Hamill Family Professor of Law and Psychology at the University of San
Francisco, and formerly an Associate Professor of Psychology and an Associate Professor of
Criminology at the University of California, Irvine. My areas of research, training, and
specialization include social psychology, criminology, sociology, and law. For more than two
decades, I have conducted extensive empirical research on police interrogation practices, the
psychology of interrogation and confessions, psychological coercion, police-induced false
confessions, and erroneous convictions. In 1992 and 1993, I spent nine months doing field
research inside the Oakland Police Department, which included sitting in on and
contemporaneously observing one-hundred twenty-two (122) felony interrogations; in 1993, I
also observed sixty (60) fully videotaped interrogations in the Vallejo and Hayward Police
Departments in northern California. Since then, I have analyzed thousands of cases involving
interrogations and confessions; I have researched, written, and published numerous peer-
reviewed articles on these subjects in scientific and legal journals; and I have written several
books on these subjects, including Police Interrogation and American Justice (Harvard
University Press, 2008) and Confessions of Guilt: From Torture to Miranda and Beyond (Oxford
University Press, 2012).
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 3 of 31 Page ID
                                 #:12504
David Owens
Attorney at Law
June 10, 2018
Page 2



        I am regarded as a national and leading expert on these topics, and I have won numerous
individual and career achievement awards for my scholarship and publications. My scholarship
has often been featured in the news media and cited by appellate courts, including the United
States Supreme Court, on multiple occasions. To date, I have consulted with criminal and civil
attorneys on almost two-thousand (2,000) cases involving disputed interrogations and/or
confessions, and I have been qualified and testified as an expert witness three-hundred and fifty
(350) times in state, federal and military courts in thirty-six (36) states and the District of
Columbia. I have given many lectures to judges, defense attorneys, prosecutors, and other
criminal justice professionals, and I have taught interrogation training courses and/or given
lectures to police departments in the United States, China, and the Republic of Cyprus. My
qualifications are summarized in greater detail in my curriculum vitae, which is attached to this
report.

                                                 II. Materials Reviewed

          In conjunction with my preparation of this report, I have reviewed the following materials

                     DVD of interrogation of Art Tobias
                     Transcript of interrogation of Art Tobias
                     Statement of Art Tobias re Cruz Homicide (10/14/2015) in People v. Rocha &
                      Higuera (PS 001639-PS001724)
                     Los Angeles Police Department Arrest Reports (02213-02219)
                     Trial Transcripts (PLA 000456-000727)
                     LAPD Manual of Juvenile Procedures
                     Second Amended Complaint for Damages and Other Relief
                     Los Angeles Police Department Homicide Manual (January 1, 2009)
                     Los Angeles Police Department Special Order No. 14, from 2011
                     Deposition of Julian Pere (March 6, 2018)
                     Deposition of Jeffrey Cortina (December 18, 2017)
                     Deposition of John Motto (December 19, 2017)1

                                                   III. Overview

       In this report, I will first provide an overview of the relevant social science research on
the psychology of police interrogation practices and techniques, police-induced false
confessions, risk factors for false confession, psychological coercion, police interrogation


1
    I anticipate reviewing the deposition of Art Tobias, Detective Arteaga, and possibly others, which were not
      prepared in time for this report and will supplement this report, as appropriate, once those have been reviewed.
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 4 of 31 Page ID
                                 #:12505
David Owens
Attorney at Law
June 10, 2018
Page 3


contamination, and indicia of unreliability. I will then discuss these issues as they relate to the
investigation, interrogation and confession statements of Art Tobias on August 20, 2012.

       More specifically, in my professional opinion:

        1) The custodial interrogation of Art Tobias was guilt presumptive, accusatory and
theory-driven. The interrogation was not structured to find the truth but, instead, to intentionally
incriminate Art Tobias by coercively, deceptively and unlawfully breaking down his denials of
guilt and eliciting a statement of guilt from him that was consistent with the detectives’ pre-
existing and prematurely formed assumptions, beliefs and speculations about who must have
committed the crime.

        2) Detectives Pere, Cortina, and Arteaga used interrogation techniques that are known to
increase the risk of overbearing a suspect’s will and eliciting false and unreliable statements,
admissions and/or confessions when misapplied to the innocent (i.e., situational risk factors).
These included: guilt presumptive accusatory interrogation; false evidence ploys, minimization
and maximization, implied and explicit promises of leniency (in exchange for agreeing to the
interrogators’ accusations) and implicit and explicit threats of harsher punishment (if the absence
of agreeing to the interrogators’ accusations).

        3) Detectives Pere, Cortina and Arteaga’s interrogation of Art Tobias was
psychologically coercive: They used interrogation techniques that, as social science research has
shown, are highly likely to cause a suspect to perceive that he or she has no choice but to comply
with the interrogator’s demands and/or requests, and that are known to increase the risk of
eliciting involuntary statements, admissions and/or confessions.

       4) Art Tobias was at a substantially heightened risk during his interrogation of having his
will overborne and making and/or agreeing to a false and unreliable confession statement
because of his personality traits and psychological make-up (i.e., personal risk factors),
especially his youth and psychosocial immaturity at the time. Mr. Tobias’ personality traits
rendered him both more compliant and more suggestible in the face of sustained interrogation
from multiple seasoned homicide detectives.

        5) The interrogation of Art Tobias by Detectives Pere, Cortina and Arteaga involved
interrogation contamination (i.e., leading and disclosing non-public case facts) and scripting that
contravene universally accepted police interrogation training standards and best practices, and
which increased the risk that Mr. Tobias’ confession statement would, misleadingly, appear to be
detailed and self-corroborating.

        6) Detective Pere, Cortina and Arteaga repeatedly violated national police interrogation
training, standards and practices in their custodial interrogation of Art Tobias, thereby
substantially increasing the risk that they would elicit both involuntary and unreliable statements,
admissions and/confessions from him.
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 5 of 31 Page ID
                                 #:12506
David Owens
Attorney at Law
June 10, 2018
Page 4



             IV. The Scientific Study of Police Interrogation and False Confessions

        There is a well-established empirical field of research in the academic disciplines of
psychology, criminology, and sociology on the subjects of police interrogation practices,
psychological coercion, and false confessions. This research dates back to 1908; has been the
subject of extensive publication (hundreds of academic journal articles, stand-alone books, and
book chapters in edited volumes); has been subjected to peer review and testing; is based on
recognized scientific principles, methods, and findings; and is generally accepted in the social
scientific community. Significantly, numerous courts have held repeatedly that these principles,
methods, and findings are generally accepted in the social science community and therefore
accepted expert testimony in criminal and civil rights litigation.2

        This research has analyzed numerous police-induced false confessions and identified the
personal and situational factors associated with, and believed to cause, false confessions.3 The
fact that police-induced false confessions can and do occur has been well-documented and is not
disputed by anyone in the law enforcement or academic community. Indeed, leading police
interrogation training manuals have, at least since 2001, contained entire chapters and sections
on the problem of police-induced false confessions and what investigators need to know to better
understand and avoid eliciting false confessions from innocent suspects.4 Social scientists have

2
    Saul M. Kassin et al., Police–Induced Confessions: Risk Factors and Recommendations, 34 L. & Hum. Behav.
    3, 16 (2010) (noting that “false confessions tend to occur after long periods of time” and “sleep deprivation is
    historically one of the most potent methods used to ... extract confessions”); Gisli H. Gudjonsson et al.,
    Custodial Interrogation, False Confession and Individual Differences: A National Study Among Icelandic
    Youth, 41 Personality & Individual Differences 49, 56 (2006) (finding that depressed mood is linked to a
    susceptibility to provide false confession to police); Brandon L. Garrett, The Substance of False Confessions, 62
    Stan. L.Rev. 1051, 1087 (2010) (“The vast majority of these exonerees made statements in their interrogations
    that were contradicted by crime scene evidence, victim accounts, or other evidence known to police during their
    investigation.”); Richard A. Leo, False Confessions: Causes, Consequences, and Implications, 37 J. Am. Acad.
    Psychiatry & L. 332, 337 (2009) (“Interrogators help create the false confession by pressuring the suspect to
    accept a particular account and by suggesting facts of the crime to him, thereby contaminating the suspect's
    post-admission narrative.... If the entire interrogation is captured on audio or video recording, then it may be
    possible to trace, step by step, how and when the interrogator implied or suggested the correct answers for the
    suspect to incorporate into his post-admission narrative.”); Steven A. Drizin & Beth A. Colgan, Let the
    Cameras Roll: Mandatory Videotaping of Interrogations Is the Solution to Illinois' Problem of False
    Confessions, 32 Loy. U. Chi. L.J. 337, 339–41 (2001) (accord).
3
    See Saul Kassin, Steven Drizin, Thomas Grisso, Gisli Gudjonsson, Richard A. Leo and Allison Redlich (2010).
    “Police-Induced Confessions: Risk Factors and Recommendations” in Law and Human Behavior, 34, 3-38;
    Richard A. Leo (2008), POLICE INTERROGATION AND AMERICAN JUSTICE (Harvard University Press);
    and Gisli Gudjonsson (2003), THE PSYCHOLOGY OF INTERROGATIONS AND CONFESSIONS: A
    HANDBOOK (John Wiley & Sons Inc).
4
    See, for example, See Fred Inbau, John Reid, Joseph Buckley and Brian Jayne (2001). CRIMINAL
    INTERROGATION AND CONFESSIONS, 4th Edition (Aspen Publishers, Inc.) at 411-448; and David
    Zulawski and Douglas Wicklander (2002). PRACTICALASPECTS OF INTERVIEWING AND
    INTERROGATION, 2nd Edition (CRC Press) at 73-104.
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 6 of 31 Page ID
                                 #:12507
David Owens
Attorney at Law
June 10, 2018
Page 5


documented approximately four-hundred and fifty to five-hundred proven false confessions in
America since the early 1970s,5 but this is surely an underestimate and thus the tip of a much
larger iceberg for several reasons. First, false confessions are difficult for researchers to discover
because neither the state nor any organization keeps records of the interrogations producing
them. Second, even when they are discovered, false confessions are notoriously hard to establish
because of the factual and logical difficulties of proving the confessor’s absolute innocence. As
a result, Richard Ofshe and I coined the term “proven false confession” in 1998,6 showing that
there are only four ways in which a disputed confession can be classified as proven beyond any
doubt to be false:

        1) When it can be objectively established that the suspect confessed to a crime that did
           not happen;
        2) When it can be objectively established that it would have been physically impossible
           for the confessor to have committed the crime;
        3) When the true perpetrator is identified and his guilt is objectively established; and/or
        4) When scientific evidence dispositively establishes the confessor’s innocence.

        However, only a small number of cases involving a disputed confession will ever come
with independent case evidence that allows the suspect to prove his innocence beyond dispute
because doing so is akin to proving the negative. The documented number of proven false
confessions in the scientific research literature is, therefore, a dramatic undercount of the actual
false confessions that police have elicited in the United States in recent decades. There have
almost certainly been thousands (if not tens or hundreds of thousands) more police-induced false
confessions than researchers have been able to discover and classify as proven false. Indeed, in a
survey of police that my colleagues and I published in 2007, police investigators themselves
estimated that they elicited false confessions in 4.78% of their interrogations.7




5
    The largest published study of proven false confessions to date is Steven Drizin and Richard A. Leo (2004).
    “The Problem of False Confessions in the Post-DNA World. North Carolina Law Review, 82, 891-1007. For a
    review of the literature documenting proven false confessions, see Richard A. Leo (2008), POLICE
    INTERROGATION AND AMERICAN JUSTICE. At that time, there were approximately two-hundred and
    fifty to three-hundred proven false confessions in the documented literature. Since 2004, Steve Drizin, Gillian
    Emmerich and I have collected an additional two-hundred proven false confessions that are the subject of an
    academic article we are currently drafting but have not yet submitted for publication.
6
    Richard A. Leo and Richard Ofshe (1998). “The Consequences of False Confessions: Deprivations of Liberty
    and Miscarriages of Justice in the Age of Psychological Interrogation.” The Journal of Criminal Law and
    Criminology. Vol. 88, No. 2. Pp. 429-496.
7
    Saul Kassin, Richard Leo, Christian Meissner, Kimberly Richman, Lori Colwell, Amy-May Leach, and Dana
    La Fon (2007). “Police Interviewing and Interrogation: A Self-Report Survey of Police Practices and Beliefs,”
    Law and Human Behavior, 31, 381-400.
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 7 of 31 Page ID
                                 #:12508
David Owens
Attorney at Law
June 10, 2018
Page 6


        The subject of police interrogation and false confessions is beyond common knowledge
and highly counter-intuitive.8 Police detectives receive specialized training in psychological
interrogation techniques; most people do not know what these techniques are or how the
techniques are designed to work (i.e., move a suspect from denial to admission). In addition,
most people also do not know what psychological coercion is, why some techniques are regarded
as psychologically coercive, and what their likely effects are. Moreover, most people do not
know which interrogation techniques create a risk of eliciting false confessions or how and why
the psychological process of police interrogation can, and sometimes does, lead suspects to
falsely confess. This unfamiliarity causes most people to assume that virtually all confessions are
true.

                            V. The Social Psychology of Police Interrogation9

         Police interrogation is a cumulative, structured, and time-sequenced process in which
detectives draw on an arsenal of psychological techniques in order to overcome a suspect’s
denials and elicit incriminating statements, admissions, and/or confessions. This is the sole
purpose of custodial interrogation. To achieve this purpose, interrogators use techniques that
seek to influence, persuade, manipulate, and deceive suspects into believing that their situation is
hopeless and that their best interest lies in confessing.10 Sometimes, however, interrogators cross
the line and employ techniques and methods of interrogation that are coercive and increase the
likelihood of eliciting unreliable confessions or statements.

        Contemporary American interrogation methods are structured to persuade a rational
guilty person who knows he is guilty to rethink his initial decision to deny culpability and choose
instead to confess. Police interrogators know that it is not in any suspect’s rational self-interest
to confess. They expect to encounter resistance and denials to their allegations, and they know
that they must apply a certain amount of interpersonal pressure and persuasion to convince a
reluctant suspect to confess. As a result, interrogators have, over the years, developed a set of

8
      See Danielle Chojnacki, Michael Cicchini and Lawrence White (2008), “An Empirical Basis for the Admission
      of Expert Testimony on False Confessions,” Arizona State Law Journal, 40, 1-45; Richard A. Leo and
      Brittany Liu (2009). “What Do Potential Jurors Know About Police Interrogation and False Confessions?”
      Behavioral Sciences and the Law, 27, 381-399; Linda Henkel, Kimberly Coffman, and Elizabeth Dailey (2008).
      “A Survey of People’s Attitudes and Beliefs About False Confessions,” Behavioral Sciences and the Law, 26,
      555-584; Iris Blandon-Gitlin, Kathryn Sperry, and Richard A. Leo (2011) “Jurors Believe Interrogation Tactics
      Are Not Likely to Elicit False Confessions: Will Expert Witness Testimony Inform Them Otherwise?” in
      Psychology, Crime and Law, 17, 239-260; and Mark Costanzo, Netta Shaked-Schroer and Katherine Vinson
      (2010), “Juror Beliefs About Police Interrogation, False Confession and Expert Testimony” in The Journal of
      Legal Empirical Studies, 7, 231-247.
9
     See Richard A. Leo (2009). “False Confessions: Causes, Consequences and Implications.” Journal of the
      American Academy of Psychiatry and Law, 37, 332-343.
10
      Deborah Davis and William O’Donohue (2004). “The road to perdition: Extreme influence tactics in the
      interrogation room,” In William O’Donohue, ED (2004), Handbook of Forensic Psychology (San Diego:
      Academic Press). Pp. 897-996.
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 8 of 31 Page ID
                                 #:12509
David Owens
Attorney at Law
June 10, 2018
Page 7


subtle and sophisticated interrogation techniques whose purpose is to alter a guilty suspect’s
perceptions so that he will see the act of confessing as being in his self-interest.

       These interrogation techniques were developed for the purpose of inducing guilty
individuals to confess to their crimes, and police are admonished in their training to use them
only on suspects believed to be guilty.11 When these same techniques are used on innocent
suspects, they carry a heightened risk that they will elicit false statements, admissions and/or
confessions.

        The goal of an interrogator is to persuade a suspect to view his immediate situation
differently by focusing the suspect’s attention on a limited set of choices and alternatives, and by
convincing him of the likely consequences that attach to each of these choices. The process
often unfolds in two steps: first, the interrogator causes the suspect to view his situation as
hopeless; and, second, the interrogator persuades the suspect that only by confessing will the
suspect be able to improve his otherwise hopeless situation. The interrogator makes it clear what
information he is seeking and attempts to convince the suspect that his only rational option is to
confirm the information the interrogator purports to already know.

               VI. How Interrogation Is Intended to Affect a Suspect’s Perceptions

         To understand how and why police-induced false confessions occur, one must first
understand how interrogation is intended to influence and manipulate a suspect’s perceptions,
reasoning, and decision-making. Police interrogation is designed for the guilty, not the innocent.
The purpose of interrogating a suspect (unlike the interviewing of witnesses or victims) is to
elicit an incriminating statement, admission, and/or confession that will assist the state in its
prosecution of the crime; accordingly, police are admonished in their training to interrogate only
those whom they believe to be guilty.12 Because police expect the suspect to deny his guilt, the
goal of interrogation is to break down the suspect’s resistance and move him to admission. As
discussed above, police typically achieve this result by accusing the suspect of committing the
crime, attacking the suspect’s alibi or version of events, cutting off the suspect’s denials and
confronting the suspect with seemingly irrefutable (whether real or non-existent) evidence of his
guilt. The purpose of these techniques is to break down the suspect’s confidence in his denials
11
     See Fred Inbau, John Reid, Joseph Buckley and Brian Jayne (2013). CRIMINAL INTERROGATION AND
     CONFESSIONS, 5th Edition (Burlington, MA: Jones & Bartlett Learning) at 187 (“These nine steps are
     presented in the context of the interrogation of suspects whose guilt seems definite or reasonably certain”). For
     empirical support for this observation, see Richard A. Leo (2008). POLICE INTERROGATION AND
     AMERICAN JUSTICE (Harvard University Press).
12
     See also Fred Inbau, John Reid, Joseph Buckley and Brian Jayne (2013). CRIMINAL INTERROGATION
     AND CONFESSIONS, 5th Edition (Burlington, MA: Jones & Bartlett Learning) at 187 (“These nine steps are
     presented in the context of the interrogation of suspects whose guilt seems definite or reasonably certain”). For
     empirical support for this observation, see Richard A. Leo (2008). POLICE INTERROGATION AND
     AMERICAN JUSTICE (Harvard University Press).
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 9 of 31 Page ID
                                 #:12510
David Owens
Attorney at Law
June 10, 2018
Page 8


by convincing him that he is caught, that no one will believe his assertions of innocence, and that
objective evidence of his guilt is so overwhelming that it will inevitably lead to his arrest and
conviction, regardless of what he says or does during interrogation.

        To elicit an admission or confession, however, it is often not sufficient simply to break
down a suspect’s resistance. Interrogators also try to persuade the suspect that given the
circumstances in which he now finds himself—he is caught, all the evidence is against him, and
there is no way out of his predicament—there are positive reasons for confessing that will
improve his otherwise hopeless situation. In other words, interrogators seek not only to
overcome a suspect’s denials, but also to convince him of the positive benefits of compliance and
confession.13 Interrogators sometimes do this by focusing the suspect’s attention on the
processing of his case in the criminal justice system and implying or stating the benefits of
cooperation and confession versus the disadvantages of continued denial and resistance.
Interrogators sometimes do this by trying to focus the suspect’s attention on how certain actors in
the criminal justice system (police, prosecutors, judges, juries) can either help or hurt the suspect,
depending on what he says in the interrogation room, or how they will react to the suspect’s
unsympathetic and implausible denials versus a confession that demonstrates remorse and
accepts responsibility for the offense. Sometimes interrogators do this by trying to persuade the
suspect that the alleged crime could be framed in a way that minimizes the suspect’s culpability
if he were to admit the underlying act (e.g., a homicide could be portrayed as an accident or an
act of self-defense), but that it will be framed in the way that maximizes his culpability if he does
not admit during the interrogation to the underlying act (e.g., a homicide will be portrayed as an
intentional and premeditated murder). And sometimes interrogators do this by using explicit
promises of prosecutorial leniency in exchange for a confession or statement that fits an
interrogator’s theory of the case and explicit threats of harsher treatment or punishment in the
absence of a confession or statement that fits an interrogator’s theory of the case.

        Involuntary false confessions to police and situations where a suspect’s will is overborne
by police typically occur when detectives use inappropriate, improper, and/or coercive
interrogation techniques that cause a suspect to feel hopeless and perceive that he has no choice
but to comply with the detectives’ demands if he wishes to put an end to the interrogation.14
False confessions and false statements, of course, will occur in response to traditionally-coercive
methods of interrogation such as the use of physical violence, threats of immediate physical
harm, excessively long or incommunicado interrogation, or deprivation of essential necessities
such as food, water, and/or sleep. However, these types of traditionally coercive techniques no
longer appear to be common in the United States. The psychological techniques of interrogation
that cross the line and sometimes cause false confessions typically involve one of two patterns:
13
     See Richard Ofshe and Richard A. Leo (1997) “The Social Psychology of Police Interrogation: The Theory and
     Classification of True and False Confessions.” Studies in Law, Politics & Society, Vol. 16. Pp. 189-251.
14
     See Richard A. Leo (2008). POLICE INTERROGATION AND AMERICAN JUSTICE (Harvard University
     Press).
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 10 of 31 Page ID
                                  #:12511
 David Owens
 Attorney at Law
 June 10, 2018
 Page 9


(1) the interrogator communicates to the suspect, implicitly or explicitly, that he will receive a
higher charge and harsher sentence or punishment if he does not provide a satisfactory statement,
but that he will receive a lesser charge or sentence, or perhaps no punishment at all, if he does; or
(2) the interrogator wears down and distresses the suspect to the point that the suspect
subjectively feels that he has no choice but to comply with the interrogator’s demands if he is to
put an end to the intolerable stress of continued interrogation and/or escape the oppressive
interrogation environment.

                             VII. The Different Types of False Confession

          Whether a police-induced false confession is caused primarily by coercive
interrogation techniques or by a suspect’s pre-existing vulnerabilities to interrogation or some
combination of both, there are three fundamental types of false confession: a voluntary false
 (i.e., a false confession knowingly given in response to little or no police pressure); a compliant
false confession (a false confession knowingly given to put an end to the interrogation or to
receive an anticipated benefit or reward in exchange for confession); and an persuaded false
confession (a confession given by a suspect who comes to doubt the reliability of his memory
and thus comes to believe that he may have committed the crime despite no actual memory of
having done so). These different types of false confession typically involve different levels of
police pressure, psychological logics of influence and decision-making, and different beliefs
about the likelihood of one’s guilt. Regardless, false confessors typically recant their
confessions shortly after they are removed from the pressures and reinforcements of the
interrogation environment.

        It is important to briefly discuss the psychology of interrogation-induced persuaded false
confessions. Some or all of the following sequence and pattern tends to occur in virtually all
persuaded false confessions. First, the interrogator accuses (usually repeatedly) the suspect of
committing a crime that the (innocent) suspect denies, repeatedly. At some point, the
interrogator confronts the suspect with false evidence that the interrogator pretends he possesses,
and that he pretends dispositively proves the suspect’s guilt beyond any conceivable doubt. The
suspect may continue to deny the interrogator’s accusations, but at some point the suspect – not
knowing that the interrogator is lying about the evidence and therefore naively assuming it must
be true -- comes to doubt his memory and agree that it is possible he committed the crime,
despite no memory of having done so. Often, but not always, the interrogator may suggest that
the suspect had an amnesiac blackout, that such amnesiac blackouts are common, and that the
amnesiac blackout accounts for the suspect’s lack of memory. The interrogator mistakenly
assumes that the suspect’s claim of no memory is simply a lie and thus suggests the amnesiac
blackout theory to get the suspect to admit to committing the crime despite no memory. As a
result of the interrogator’s techniques (especially the repeated accusations, the false evidence
ploys, the amnesiac blackout theory and sometimes also psychologically coercive promises and
threats) the suspect comes to believe it is more likely than not that he committed the crime,
despite no memory of actually having done so. Once this occurs, the suspect “confesses” in
hypothetical, tentative, equivocal and speculative language that reflects his uncertain belief state:
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 11 of 31 Page ID
                                  #:12512
 David Owens
 Attorney at Law
 June 10, 2018
 Page 10


e.g., “I could have done X,” “I must have done Y,” I probably did Z.”15 Sometimes the suspect,
who not only does not remember committing the offense but also may not know the details, asks
the interrogator what he did. Poorly trained interrogators will tell suspects that they remember
doing things that the suspect denies doing, and poorly trained interrogators will educate suspects
about the details of the crime rather than have the suspect independently suggest those details.
Regardless, interrogators who take persuaded false confessions are absolutely convinced (from
the moment the interrogation begins) of the suspect’s guilt and thus assume that the tentative,
speculative and hypothetical language of the suspect’s confession is due the suspect lying rather
than the suspect’s lack of memory and actual innocence. As a result, interrogators will press
suspects to move away from the speculative language of their confession to more declarative
language and will, inadvertently, help suspects fill in the details of their confession. Since the
interrogator presumes the suspect’s guilt, they never stop to consider whether they are eliciting a
false confession from an innocent person. Persuaded false confessions are the most counter-
intuitive and least common of the two types of false confession, but they are also the most
prejudicial.

                                VIII. The Three Sequential Police Errors
                       That Can Lead to False (But Sometimes Detailed) Confessions
                                                               	
        There are three important decision points in the interrogation process that are known to
be linked to false confessions or statements. The first decision point is the police decision to
classify someone as a suspect. This is important because police only interrogate individuals
whom they first classify as suspects; police interview witnesses and victims. There is a big
difference between interrogation and interviewing: unlike interviewing, an interrogation is
accusatory, involves the application of specialized psychological interrogation techniques, and
the ultimate purpose of an interrogation is to get an incriminating statement from someone whom
police believe to be guilty of the crime. False confessions or statements occur when police
misclassify an innocent suspect as guilty and then subject him to a custodial interrogation, and
are satisfied with elicitation of a version of events that, in fact, is not true. This is one reason
why interrogation training manuals implore detectives to investigate their cases before subjecting
any potential suspect to an accusatorial interrogation.16

15
     Persuaded false confessors will often agree to (and incorporate into their false confessions) events that are
     plausible to them, but not to events that are implausible to them.
16
     Fred Inbau, John Reid and Joseph Buckley (1986). CRIMINAL INTERROGATION AND CONFESSIONS,
     Third Edition (Baltimore, MD: Williams & Wilkins) at 3 (“Prior to the interrogation, and preferably before any
     contact with the suspect, become thoroughly familiar with all the known facts and circumstances of the case.”).
     See also Fred Inbau, John Reid, Joseph Buckley and Brian Jayne (2013). CRIMINAL INTERROGATION
     AND CONFESSIONS, 5th Edition (Burlington, MA: Jones & Bartlett Learning) at 18 (“One basic principle to
     which there must be full adherence is that the interrogation of suspects should follow, and not precede, an
     investigation conducted to the full extent permissible by the allowable time and circumstances of the particular
     case. The authors suggest, therefore, that a good guideline to follow is “investigate before you interrogate”).
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 12 of 31 Page ID
                                  #:12513
 David Owens
 Attorney at Law
 June 10, 2018
 Page 11



         The second important decision point in the process occurs when the police interrogate
the suspect. Again, the goal of police interrogation is to elicit an incriminating statement from
the suspect by moving him from denial to admission. To accomplish this, police use
psychologically-persuasive, manipulative, and deceptive interrogation techniques. As described
in detail in the previous sections, police interrogators use these techniques to accuse the suspect
of committing the crime, to persuade him that he is caught and that the case evidence
overwhelmingly establishes his guilt, and then to induce him to confess by suggesting it is the
best course of action for him. However, properly trained police interrogators do not use
physically- or psychologically-coercive techniques because they may overbear a suspect’s will
and result in involuntary and/or unreliable incriminating statements, admissions, and/or
confessions.

        The third important decision point in the interrogation process occurs after the police
have elicited an admission—an “I did it” statement—from the suspect. This is referred to as the
post-admission phase of the interrogation. The post-admission phase of the interrogation is
important because it is here that the police can acquire information and evidence that will either
support or not support the accuracy of the suspect’s admission. Properly-trained police
interrogators should know that innocent people sometimes falsely confess to crimes they did not
commit.17 Properly-trained police interrogators also know that guilty suspects sometimes
implicate others for crimes they themselves committed in order to diminish their role in the
crime. Interrogators therefore will seek to elicit information (that is not generally known and
cannot likely be guessed by chance) from the suspect that either demonstrates, or fails to
demonstrate, independent knowledge of the crime scene details and case facts. Properly-trained
police interrogators, therefore, will not ask leading or suggestive questions and will not educate
the suspect about details of the victim’s allegations or of the alleged crime. Instead, they will let
the suspect supply the details of the case independently. Properly-trained police interrogators
will also seek to test the suspect’s post-admission account against the physical and other credible
evidence. Truthful confessions and statements are typically corroborated by solid physical
evidence and independent knowledge of underlying case facts that have not been suggested to
the suspect; false confessions and false statements are not.18


17
     Although the “Reid” Manual (CRIMINAL INTERROGATION AND CONFESSIONS by Fred Inbau et al.) did
     not include a full chapter on false confessions until the Fourth Edition in 2001, the need for police interrogators
     to be diligent to avoid false confessions has been present for decades. From the very first manual in 1942 and in
     all subsequent editions (1948, 1953, 1962, 1967, 1986, 2001 and 2013), it has repeatedly implored interrogators
     not to use any methods that are “apt to make an innocent person confess to a crime he did not commit,”
     implicitly, if not explicitly, suggesting that police interrogator do know that suspects can be made to falsely
     confess to crimes they did not commit.
18
     Richard A. Leo and Richard Ofshe (1998). “The Consequences of False Confessions: Deprivations of Liberty
     and Miscarriages of Justice in the Age of Psychological Interrogation” The Journal of Criminal Law and
     Criminology. Vol. 88, No. 2. Pp. 429-496. This observation has been made in the police interrogation training
     literature as well. See also Fred Inbau, John Reid, Joseph Buckley and Brian Jayne (2013). CRIMINAL
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 13 of 31 Page ID
                                  #:12514
 David Owens
 Attorney at Law
 June 10, 2018
 Page 12



                IX. Populations with Particular Vulnerability in the Interrogation Room

        While coercive and/or improper interrogation techniques are often the primary cause of
false confessions, certain types or groups of individuals are far more vulnerable to the pressures
of interrogation, having their will overborne and/or making a false confession. This includes
individuals who are mentally ill, and therefore may confess falsely because they are easily
confused, disoriented, delusional or experiencing a non-rational emotional or mental state. This
also includes juveniles and individuals with a low IQ or low-level cognitive functioning, who
may be more vulnerable to interrogators because of their inability to understand the nature
or gravity of their situation, their inability to foresee the consequences of their actions, their
inability to cope with stressful situations and/or their eagerness to please others, especially
authority figures. Juveniles may also be more easily intimidated than adults and may lack the
maturity, knowledge, or sense of authority needed to resist simple police pressures and
manipulations. Finally, this also includes individuals who, by their nature and personality, are
naive, excessively trusting of authority, highly suggestible and/or highly compliant and who are
therefore predisposed to believe that they have no choice but to comply with the demands of
authorities or who simply lack the psychological resources to resist the escalating pressures of
accusatorial interrogation.19

        Juveniles are especially vulnerable to the pressures of psychological interrogation and
increased risk of making or agreeing to a false confession because of their psychosocial
immaturity, which affects their perceptions, reasoning processes, judgements and decision-
making. Substantial empirical research shows that juveniles are more impulsive, more averse to
stress, more conflict-avoidant, more impulsive and have fewer psychological resources with
which to withstand pressure from authority figures. As a result, juveniles are more naïve, more
easily led and manipulated, and more suggestible and compliant. For all of these reasons,
juveniles are disproportionately represented in the known universe of documented false
confessions. The younger the juvenile, the greater the risk that they will make or agree to a false
confession in response to police interrogation pressure..

                                   X. The Problem of Contamination

        The problem of contamination in false confession cases arises when the interrogator
pressures a suspect during the post-admission narrative phase to accept a particular account of
the crime story—one that usually squares with the interrogator’s theory of how the crime
occurred—and then suggests crime facts to the suspect, leads or directs the suspect to infer

     INTERROGATION AND CONFESSIONS, 5th Edition (Burlington, MA: Jones & Bartlett Learning) at 354-
     360.
19
     See Saul Kassin, Steven Drizin, Thomas Grisso, Gisli Gudjonsson, Richard A. Leo and Allison Redlich (2010).
     “Police-Induced Confessions: Risk Factors and Recommendations” in Law and Human Behavior, 34, 3-38;
     Richard A. Leo (2008), POLICE INTERROGATION AND AMERICAN JUSTICE (Harvard University Press).
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 14 of 31 Page ID
                                  #:12515
 David Owens
 Attorney at Law
 June 10, 2018
 Page 13


correct answers, and sometimes even suggests plausible motives for committing the crime.20
Because they are trained to presume the guilt of those whom they interrogate, American police
assume that they are interrogating suspects who already know the correct crime facts. But this is
not true when they are mistakenly interrogating an innocent person.

        Instead, the innocent suspect is pressured to use facts disclosed to him by his
interrogators in order to construct a plausible-sounding confession and post-admission narrative.
Indeed, the presence of these details in the suspect’s confession falsely gives the suspect’s
narrative credibility and the appearance of corroboration. Moreover, suspects who have been
pressured and coerced into falsely confessing are motivated to please their interrogator(s) in
order to put an end to the interrogation, and, as a result, often will make up and/or embellish
known or suggested facts in order to make their confession seem more plausible and pleasing to
the interrogators who, at that moment, control their fate in the interrogation room. After police
interrogators have contaminated the suspect with non-public crime facts, they often attribute
“guilty knowledge” to the suspect when he repeats back and incorporates into his confession the
very facts that they first educated him about. One researcher has called these contaminated
details “misleading specialized knowledge.”21 In many false confession cases, police and
prosecutors argue that the suspect’s confession corroborates his guilt because he “knows facts
only the true perpetrator would know,” even though the suspect first learned these facts from his
interrogators. Police contamination and scripting therefore increase the risk that false
confessions, once given, will cause third parties to erroneously believe that they contain indicia
of reliability and thus increase the risk that the (contaminated) false confession will lead to a
wrongful conviction.

        Of course, if the interrogation process is not electronically recorded, the interrogator is
free to assert that these crime facts were volunteered by the suspect and the trial may devolve
into a swearing contest between the suspect and the interrogators over who was the source of the
details in the confession. If the entire process is recorded, however, then it may be possible to
trace the contamination.

       Researchers have found that contamination by police regularly occurs in interrogation-
induced false confession cases. In a study of the first two-hundred and fifty (250) post-
conviction DNA exonerations of innocent prisoners in the American criminal justice system,
Professor Brandon Garrett of the University of Virginia Law School showed that this pattern was
present in 95% of the false confession cases in this data set (38 of 40 cases). In other words, in
the overwhelming majority of these proven false confession cases, police interrogators fed the
suspect unique non-public facts that “only the true perpetrator would know,” but the prosecutor
erroneously alleged that the suspect volunteered these facts and that the suspect thereby
corroborated the reliability of his confession. But because the jury in each case mistakenly
20
     Richard A. Leo (2008), POLICE INTERROGATION AND AMERICAN JUSTICE (Harvard University Press).
21
     Gisli Gudjonsson (2003), THE PSYCHOLOGY OF INTERROGATIONS AND CONFESSIONS: A
     HANDBOOK (John Wiley & Sons Inc).
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 15 of 31 Page ID
                                  #:12516
 David Owens
 Attorney at Law
 June 10, 2018
 Page 14


believed the prosecutor rather than the defense, each of the confessors was convicted, and in
each of these cases the defendant’s innocence (and the falsity of the confession) was only proven
many years later by DNA.22 In a recent follow-up study more recent false confession DNA
exonerations, Garrett found that another 21 of 23 (91%) were contaminated.23

         In sum, the problem of contamination means that when applying the fit test to assess the
reliability of the confession, it is essential to separate out the contaminated facts from the facts
that unquestionably were provided by the defendant.

                      XI. The Interrogation and Confession Statements of Art Tobias

         The interrogation of Art Tobias utilized psychologically coercive interrogation
techniques and practices that the empirical social science research has shown to cause and/or
significantly increase the risk of overbearing a suspect’s will and eliciting unreliable and false
confessions when applied to innocent suspects. These include:

         1) Presumption of Guilt, Presumption of Guilty Knowledge, and Investigative Bias.24
Substantial social science research has demonstrated that a behavioral presumption of guilt leads
to tunnel vision, confirmation bias, and investigative bias among police investigators, who, as a
result, often end up eliciting unreliable case information.25 When investigators begin with or
arrive at a premature presumption of guilt, they seek to build a case against an individual whose
guilt they assume a fortiori -- rather than seeking to even-handedly collect factual information
and objectively investigate a case. Under these circumstances, investigators act as if they are
seeking to prove their pre-existing theories or conclusions rather than investigate a hypothesis.
This mental framework causes investigators to disregard contradictory information and evidence,
selectively [mis]characterize existing information and evidence, misinterpret a suspect’s
statements and behavior to conform to the investigators’ pre-existing assumptions, and to more
aggressively interrogate suspects whose guilt they presume.26 Most significantly, social science
research has demonstrated that investigators’ pre-existing presumption of guilt puts innocent
suspects at an elevated risk of making or agreeing to a false statement, admission, or confession


22
     Brandon Garrett (2011). CONVICTING THE INNOCENT (Harvard University Press)
23
     Brandon Garrett (2015). “Contaminated Confessions Revisited,” University of Virginia Law Review, 101, 395-
     454.
24
     See Saul Kassin, Christine Goldstein, and Kenneth Savitsky (2003). “Behavioral Confirmation in the
     Interrogation Room: On the Dangers of Presuming Guilt.” Law and Human Behavior, 27, 187-203; C. Hill, A.
     Memon, and P. McGeorge (2008). “The Role of Confirmation Bias in Suspect Interviews: A systematic
     Evaluation.” Legal & Criminological Psychology, 13, 357-371; and Fadia Narchet, Christian Meissner, and
     Melissa Russano (2011), “Modeling the Influence of Investigator Bias on the Elicitation of True and False
     Confessions.” Law and Human Behavior, 35, 452-465.
25
     See Carol Tavris and Elliott Aronson (2007). Mistakes Were Made (But Not By Me). (Harcourt Books).
26
     See Saul Kassin, Christine Goldstein, and Kenneth Savitsky (2003). “Behavioral Confirmation in the
     Interrogation Room: On the Dangers of Presuming Guilt.” Law and Human Behavior, 27, 187-203.
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 16 of 31 Page ID
                                  #:12517
 David Owens
 Attorney at Law
 June 10, 2018
 Page 15


in order to satisfy overzealous investigators and put an end to the accusatory pressures of
sustained police interrogation.27

        In the interrogation of Art Tobias, Detectives Pere, Cortina and Arteaga presumed Mr.
Tobias’ guilt from the start. Based on the interrogation techniques and approach they employed,
there was no doubt that their investigative approach was not to treat Mr. Tobias’ guilt as a
hypotheses to be investigated and independently corroborated or falsified depending on where
the evidence took them. Rather their investigative goal was to get a confession from Mr. Tobias
to confirm their pre-existing belief that he must be guilty of them. Here are some examples of the
investigators’ presumption of guilt from the interrogation:

                Telling Tobias he was involved as they showed him the video: “Well, I’m here to
                 tell you, man, that’s the video of you being captured on the 18th after midnight.”)
                 (Interrogation Transcript, P. 27)

                They were unwilling to consider Mr. Tobias’ repeated denials. EG: Detective
                 Pere: “You weren’t in Arcadia. You were right there on Alvarado Terrace
                 blasting on people.” (Interrogation Transcript, P. 30).

                “It was you and a friend” (Interrogation Transcript, P. 39)

                “Listen, we’re not here to play games, okay? I’m going to tell you right now, I
                 have our – we have our case here already. We’re not going to bring you to the
                 station for no reason, right?” (Interrogation Transcript, P. 45).

                “Right now you’re just a big fucking liar. Big cold blooded killer” (Interrogation
                 Transcript, P. 46).

                So listen, I’m done with your bullshit, okay? I’ve been doing this for too damn
                 long, okay? I’m not going to tell you everything we have. I’m not going to tell
                 you all the evidence we have…You’re full of shit. And when this case is
                 presented to a district attorney’s office they’re going to see you’re a cold-blooded
                 killer….They’re going to see that you’re a gangster who lies, who kills people,
                 who has no compassion, who fucking doesn’t give a shit.” (Interrogation
                 Transcript, P. 49)




27
     Saul Kassin, Steven Drizin, Thomas Grisso, Gisli Gudjonsson, Richard A. Leo and Allison Redlich (2010).
     “Police-Induced Confessions: Risk Factors and Recommendations” in Law and Human Behavior, 34, 3-38.
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 17 of 31 Page ID
                                  #:12518
 David Owens
 Attorney at Law
 June 10, 2018
 Page 16


                The detectives repeatedly tell him that they are just trying to get the truth, in the
                 face of his numerous denials. The truth to them can only mean that he is guilty
                 and did the crime (For example, see P. 51 of Interrogation Transcript).

         In short, Detectives Pere, Cortina and Arteaga were biased against Mr. Tobias from the
start in multiple ways that increased the risk that they would overbear his will and elicit an
involuntary false confession from Mr. Tobias. The detectives’ interrogation of Mr. Tobias was
not only guilt-presumptive, it was also truth-presumptive. In pressuring and persuading Mr.
Tobias to confess, the investigators sought not to objectively or independently investigate or test
the truth, but rather to have Mr. Tobias parrot back their preconceived belief about what must
have happened, and why, in order to build a case against him.

        In so doing, the detectives not only violated national best practice police interrogation
standards, but they also were in violation of Los Angeles Police Department policies and
procedures, which state: ”Before any interview or interrogation, the interviewer/interrogator
must prepare a plan on how he or she will obtain a confession. Before beginning an
interrogation of a homicide suspect, the detective should be thoroughly familiar with all phases
of the investigation; the crime scene, interviews, etc. The detective, in addition to having detailed
knowledge of the crime itself, must have some background information on the suspect…Too
often, valuable time and effort have been unnecessarily expended in the interrogation of an
innocent suspect.” (Los Angeles Police Department Homicide Manual, P. 134; LAPD 00411).

        As well-established social science research has repeatedly demonstrated, an interrogator’s
guilt-presumptive investigative bias substantially increases the risk of eliciting involuntary, false
and unreliable statements, admissions and/or confessions from innocent suspects. The detectives
unwavering presumption of Mr. Tobias’ guilt and confession-driven interrogation led to
investigative bias, behavioral confirmation bias and tunnel vision, phenomena that have been
documented in so many psychological studies and in cases of police-induced false confession
and erroneous conviction of the innocent.28

        2) False evidence ploys. Police interrogators routinely tell criminal suspects that the
evidence establishes their guilt: if police possess real evidence, this is called a true evidence
ploy. If police are making up, lying about, or exaggerating non-existent evidence, this is called a
false evidence ploy. The social science research literature has demonstrated that false evidence
ploys are psychologically coercive techniques that virtually always present in, and substantially
likely to increase, the risk of eliciting false statements, admissions, and/or confessions. False
evidence ploys are among the most well-documented situational risk factors for eliciting false
and unreliable statements, admissions, and/or confessions, as described in the social science


28
     Keith Findley and Michael Scott (2006). “The Multiple Dimensions of Tunnel Vision in Criminal Cases,”
     University of Wisconsin Law Review, 291-397.
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 18 of 31 Page ID
                                  #:12519
 David Owens
 Attorney at Law
 June 10, 2018
 Page 17


research literature.29 Many people do not know that police detectives can, in some
circumstances, legally lie by pretending to have incriminating evidence that does not exist, is
fabricated or is exaggerated; even those who suspect that the police may be bluffing about the
evidence are likely to fear that police will manipulate evidence to prosecute them. The use of
false evidence ploys can create or contribute to the suspect’s perception that he or she is trapped,
there is no way out, and/or that his/her conviction will be inevitable. False evidence ploys can
lead the suspect to perceive that he or she is in a hopeless situation and thus has little choice but
to agree to or negotiate the best available outcome or mitigation of punishment given the
perceived, subjective reality of his or her situation.

        In their interrogation of Art Tobias, Detectives Pere, Cortina and Arteaga repeatedly lied
to Art Tobias, pretending to possess irrefutable evidence of his guilt that did not happen or exist.
For example

         “In order for me to survive I went on and I what, I rolled on my friend. I dimed him out.
         I told on him. . . . I’m here to tell you that your day just went from bad to worse because
         someone that knows you did you the same way . . . “ (Interrogation Transcript, P. 25-26)

        “I’m here to tell you, man, that’s the video of you being captured on the 18th after
         midnight (Interrogation Transcript, P. 27)

        “Somebody gave you up” (Interrogation Transcript, P. 28)

        “We have proof. Here’s the proof. The proof is we already asked somebody that gave you
         up. That’s number one. Number two is we have the video to support what they said you
         did.” (Interrogation Transcript, P. 29)

        “I showed her [your mom] the video. She said that was you.” (Interrogation Transcript,
         P. 36; see also Pp. 38, 39, 40, 52, 53)

        “I showed Officer East the video. He said it was you.” (Interrogation Transcript, P. 36)

        “Juries know that criminals [are] stupid…The bottom line is they’re going to see the
         video. They’re going to say yeah, it looks like him. They’re going to bring your mom to
         take the stand, yeah, I identify that as my son. Officer Reese is going to take the stand.
         Yah, that was Arturo Tobias. Your homey’s ID you.” (Interrogation Transcript, P. 42)

        “We got you on video bro.” (Interrogation Transcript, P. 43)


29
     Saul Kassin, Steven Drizin, Thomas Grisso, Gisli Gudjonsson, Richard A. Leo and Allison Redlich (2010).
     “Police-Induced Confessions: Risk Factors and Recommendations” in Law and Human Behavior, 34, 3-38.
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 19 of 31 Page ID
                                  #:12520
 David Owens
 Attorney at Law
 June 10, 2018
 Page 18


        “Your homey got killed and you guys went over there to get some pay back because your
         home – you guys love your Homey. How do we know? People talk, right. Your fucking
         Homeys talked” (Interrogation Transcript, P. 46)

        “So listen, I’m done with your bullshit, okay? I’ve been doing this for too damn long,
         okay? I’m not going to tell you everything we have. I’m not going to tell you all the
         evidence we have…You’re full of shit. And when this case is presented to a district
         attorney’s office they’re going to see you’re a cold-blooded killer….They’re going to see
         that you’re a gangster who lies, who kills people, who has no compassion, who fucking
         doesn’t give a shit.” (Interrogation Transcript, P. 49)

        “The evidence is there. We have people rolling on you. We have video.” (Interrogation
         Transcript, P. 52)

        “Why is he [gang member] rolling on you?” (Interrogation Transcript, P. 54)

        “They [gang members and witnesses] fucking ratted you out big time, bro. they ratted
         you out big time.” (Interrogation Transcript, P. 54)

        “One of your homeys who is rolling on you because – he got busted for something else.
         We have your mom taking your picture saying that’s my son. We have Officer East. We
         have computer evidence that we have.” (Interrogation Transcript, P. 58)

        “Well, you understand we told you we have a lot of evidence” (Interrogation Transcript,
         P. 84)

        In addition, Detective Motto comes into the interrogation room a couple times, with his
         gun visible, pretending to drop off incriminating evidence against Mr. Tobias the first
         time.

        As a century of basic psychological research on misinformation effects has shown30 (as
well as decades of applied psychological research on police lying to suspects during
interrogation),31 false evidence ploys are effective at eliciting compliance,32 confusing some
suspects into believing that they have been framed or that such evidence really does exist,33
causing some suspects to doubt themselves (deferring to interrogators’ authoritative assertions of

30
     Elizabeth Loftus (2005). “Planting Misinformation in the Human Mind: A 30 Year Investigation of the
     Malleability of Memory, Learning & Memory, 12, 361-366.
31
     Saul Kassin, Steven Drizin, Thomas Grisso, Gisli Gudjonsson, Richard A. Leo and Allison Redlich (2010).
     “Police Induced Confessions: Risk Factors and Recommendations” in Law and Human Behavior, 34, 3-38.
32
     Richard A. Leo (2008), POLICE INTERROGATION AND AMERICAN JUSTICE (Harvard University Press)
33
     Richard Ofshe and Richard A. Leo (1997) “The Social Psychology of Police Interrogation: The Theory and
     Classification of True and False Confessions.” Studies in Law, Politics & Society, Vol. 16. Pp. 189-251.
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 20 of 31 Page ID
                                  #:12521
 David Owens
 Attorney at Law
 June 10, 2018
 Page 19


irrefutable evidence despite knowing they did not commit a crime),34 and even causing some
suspects to develop false beliefs and/or memories of committing crimes.35 Based on well-
established basic and applied social scientific research going back decades, the multiple false
evidence ploys that the detectives in their interrogation of Mr. Tobias increased the risk of
eliciting a false and unreliable confession from him.

       Given Tobias was just 13 at the time, and had repeatedly asked the detectives to see his
mother, telling Tobias that is mother had identified him was particularly egregious and in my
professional opinion exerted a psychologically coercive effect on him.

        3) Minimization and Maximization. A common interrogation strategy is for investigators
to portray the offense in a way that minimizes its moral, psychological and/or legal seriousness,
thus lowering the perceived cost of confessing by communicating that the consequences of
confessing will not be that serious. Interrogation techniques and strategies that minimize the
legal seriousness of the crime, in particular, are associated with and known to increase the risk of
eliciting false confessions. Such minimization strategies can imply leniency, reduced
punishment, or even no punishment at all if the suspect perceives that there is no consequence to
making or agreeing to a confession statement (i.e., either that the act to which the suspect is
confessing is not a crime or that it carries little or no penalty).36 Conversely, interrogation
techniques and strategies that maximize the legal seriousness of the crime – i.e., suggest that the
suspect will face a bad or perhaps the worst possible outcome if he or she does not make or agree
to an incriminating statement -- are also associated with and known to increase the risk of
eliciting false confessions. Such maximization strategies can imply harsher treatment,
confinement, punishment, sentencing and/or other negative outcomes if the suspect fails to
comply and confess. Like minimization techniques, maximization techniques have been shown
to increase the risk of overbearing a suspect’s will and eliciting false and unreliable confessions.

        In their interrogation of Mr. Tobias, Detective Arteaga used numerous maximization and
minimization interrogation techniques to persuade Mr. Tobias to stop denying their accusations
and to elicit an incriminating statement from him. For example:


34
     Richard Ofshe and Richard A. Leo (1997) “The Social Psychology of Police Interrogation: The Theory and
     Classification of True and False Confessions.” Studies in Law, Politics & Society, Vol. 16. Pp. 189-251.
35
     Richard A. Leo (2008), POLICE INTERROGATION AND AMERICAN JUSTICE (Harvard University Press)
     See also Deborah Wright, Kimberly Wade and Derrick Watson (2013). “Delay and Déjà Vu: Timing and
     Repetition Increase the Power of False Evidence,” Psychonomic Bulletin Review, 20, 812-818; Julia Shaw and
     Don Read (2014). “Constructing Rich False Memories of Committing Crime,” Psychological Science, Pp. 1-
     11. Published online, January 14, 2015; and Julia Shaw (2016) THE MEMORY ILLUSION (Random House).
36
     Saul Kassin, Steven Drizin, Thomas Grisso, Gisli Gudjonsson, Richard A. Leo and Allison Redlich (2010).
     “Police-Induced Confessions: Risk Factors and Recommendations” in Law and Human Behavior, 34, 3-38.
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 21 of 31 Page ID
                                  #:12522
 David Owens
 Attorney at Law
 June 10, 2018
 Page 20


            “By lying and everything and us showing the evidence it makes you – it makes
             you look like a cold blooded killer.” (Interrogation Transcript, P. 37)

            “You’re 13 years of age. You’re a young kid. The court is going to take that into
             consideration. But you can’t sit here and lie to the detectives. You can’t do that.
             That’s making you look like a cold-blooded killer” (Interrogation Transcript, P.
             41)

            “Right now it looks like you’re a cold-blooded gang murderer. That is serious”
             (Interrogation Transcript, P. 43)

            “Right now you’re just a big fucking liar. Big cold blooded killer” (Interrogation
             Transcript, P. 46).

            “It’s like a big game, retal – retaliatory murder where you’re the cold-blooded
             killer. I know you’re not a killer” (Interrogation Transcript, P. 46)

             “So listen, I’m done with your bullshit, okay? I’ve been doing this for too damn
             long, okay? I’m not going to tell you everything we have. I’m not going to tell
             you all the evidence we have…You’re full of shit. And when this case is
             presented to a district attorney’s office they’re going to see you’re a cold-blooded
             killer….They’re going to see that you’re a gangster who lies, who kills people,
             who has no compassion, who fucking doesn’t give a shit.” (Interrogation
             Transcript, P. 49)

            “You know what? I’m done with you, bro…You sound like a cold-blooded killer”
             (Interrogation Transcript, P. 50)

            “We have a lot more evidence than you think, and right now when we take the
             case to court they’re going to think you’re a big time gang killer who didn’t want
             to tell the truth who is down for the hood” (Interrogation Transcript, P. 55)

            “I know you were there. But the thing is, it looks like you’re a cold blooded killer.
             I’m telling you from experience, a judge is going to look at the overall picture”
             (Interrogation Transcript, P. 58)

            “We’re going to write this down like you’re a cold-blooded killer who doesn’t
             care?” (Interrogation Transcript, P. 61)

            “Right now it looks like you’re a cold blooded MS gangster who doesn’t give a
             fuck, who is down for the hood.” (Interrogation Transcript, P. 62)
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 22 of 31 Page ID
                                  #:12523
 David Owens
 Attorney at Law
 June 10, 2018
 Page 21


        In these examples, Detective Arteaga suggested that Mr. Tobias would be seen as a cold-
blooded killer and murderer if he did not confess, but if he did confess he would receive benefits
(e.g., more favorable treatment from the judge, “help” from the police, and avoiding harm to his
family) by confessing. They used the maximization interrogation techniques of implying or
suggesting that if he continued to deny and did not confess, but that he would not be if he
stopped denying and confessed to the murder. The maximization and minimization techniques
used by Detectives Pere, Cortina and Arteaga significantly increased the risk that Mr. Tobias’
will would be overborne and that he would make or agree to a false and/or unreliable statement,
admission and/or confession.

        4) Promises of Leniency and Threats of Harm. Minimization techniques sometimes imply
that the suspect will receive help, leniency, immunity, freedom and/or a different benefit in
exchange for compliance and confession, and maximization techniques sometimes imply harsher
treatment of punishment in the absence of compliance and confession. As discussed earlier, the
use of implicit or explicit promises of leniency, immunity and/or a tangible benefit significantly
increases the risk of eliciting a false and/or unreliable statement, admission, and/or confession
when applied to the innocent. Indeed, as empirical social science research has repeatedly
demonstrated, promises of leniency and threats of harm, whether implicit or explicit, are widely
associated with police-induced false confession in the modern era and are believed to be among
the leading causes.

       In their interrogation of Mr. Tobias, Detectives Pere, Cortina, and Arteaga repeatedly
used implied and explicit promises of leniency and help, and repeatedly implied that Mr. Tobias
would receive harsher treatment and/or punishment if he did not confess. For example,
Detectives Pere, Cortina and Arteaga used the following promises and threats:

              Detective Pere says, “I tell this guy, hey, I’ll tell you something if you tell – if you
               help me out so that I can get out of here.” (Interrogation Transcript, P. 25).

              “I guarantee you we’re going to get you some help. You’re 13 years of age.
               You’re not – You’re not going to prison for life.” (Interrogation Transcript, P.
               25).

              P. 41 --“You’re 13 years of age. You’re a young kid. The court is going to take
               that into consideration. But you can’t sit here and lie to the detectives.”
               (Interrogation Transcript, P. 41).

              “If you’re going to draft your mom into this let me know so I can leave, okay.”
               (Interrogation Transcript, P. 25).

              “We’re going to get you some help, okay? We’re not here trying to fucking put
               you in prison for the rest of your life. That’s not our responsibility. Our
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 23 of 31 Page ID
                                  #:12524
 David Owens
 Attorney at Law
 June 10, 2018
 Page 22


             responsibility is to get the truth and to get you some help. (Interrogation
             Transcript, P. 44).

            “Do you think they’re going to throw away the key on you? No. They’re going to
             try to get you some help. You’re going to go to Eastlake and they’re going to try
             to get you some help. But we can’t help you if you’re going to sit there and lie
             and – just be a cold-blooded killer.´ (Interrogation Transcript, P. 44).

             “Well, you know what? I think it’s fucking pitiful you’re dragging your mom
             into this. You’re dragging your homeys from fucking MS into this shit”
             (Interrogation Transcript, P. 50).

            “We’re trying to get you some help. You got to understand, we’re not here to –
             we’re not here to put people away for life” (Interrogation Transcript, P. 51).

            “I’m trying to help you out. Okay? I’m trying to help you out here…it doesn’t
             help you out by lying when the evidence is there.” (Interrogation Transcript, P.
             51).

            “But when you’re honest and tell the truth it’s going to help you out in the long
             run” (Interrogation Transcript, P. 55).

            The detectives tell him “they see a young 13 year old boy who is crying, who
             needs help…” (Interrogation Transcript, P. 55).

            The detectives tell him “they’re going to try and get you some help…I know you
             need help.” (Interrogation Transcript, P. 55).

            “It’s going to look like you’re down – You’re so far down for the hood that you
             didn’t want to speak so they might throw the book at you” (Interrogation
             Transcript, P. 55).

            “I can’t help you if you can’t – if you don’t want to help yourself. I’m serious. I
             can’t help you if you don’t want to help yourself.” (Interrogation Transcript, Pp.
             55-56).

            “when people commit murders and it was an accident, self-defense, if it’s a young
             kid who is only 13, 14 – you’re still young – they’re going to try to get you some
             help” (Interrogation Transcript, Pp. 56-57).

            “It’s up to the judge. You know what a judge looks at? The judge looks at the
             overall picture…Have you seen 48 hours when you – when you have a bunch of
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 24 of 31 Page ID
                                  #:12525
 David Owens
 Attorney at Law
 June 10, 2018
 Page 23


             gangsters lined up and they’re laughing and the judge has no compassion for them
             and throws the book at them? And there’s been other cases where guys have told
             the truth, they’ve been hones, and they get a much reduced sentence, right? Like
             six, seven years. Right? So it’s up to the judge. It’s not up to us. But I’m telling
             you, what the judge looks at, he looks at the overall picture…Right now the judge
             is looking. He’s probably tonging to look at the case and say, you know what, this
             is a gang case.” (Interrogation Transcript, P. 57)

            “Well, I’ll tell you what, juvenile hall, you know, the juvenile system, they – they
             actually try to help kids.” (Interrogation Transcript, P. 59).

            Mr. Tobias asks if he really has to tell them who he was with. Their response:
             “Well, you don’t have to but if you really want to help yourself out, we don’t
             know who supposedly killed him”. Do not quote, but another implied promise of
             help.” (Interrogation Transcript, P. 66).

            “We’re going to try to get you some help.” (Interrogation Transcript, P. 74).

            “Okay, when we take this case to the district attorney’s office we’re going to try
             to put everything down.” (Interrogation Transcript, P. 74).

            “Right now it looks like you’re a cold blooded MS gangster who doesn’t give a
             fuck, who is down for the hood.” (Interrogation Transcript, P. 62).

            “So when the judge looks at the case you think he’s going to give a fuck about
             you?” (Interrogation Transcript, P. 62).

            “You know, you’re going to feel so much better when you tell the truth and that
             you’re not worrying about what the fuck’s going to happen, if the judge is going
             to throw the book at you or give you a light sentence.” (Interrogation Transcript,
             Pp. 62-63).

            “But I’m telling you this, he’s going to look at you a lot more – with a lot more
             compassion if you told the truth what happened. You didn’t mean to kill him, did
             you? I mean, if you meant to go kill him because you were down for the hood, is
             that what you wanted?” ((Interrogation Transcript, P. 63).

            “Do you want to go to jail by yourself?” (Interrogation Transcript, P. 67).

            “You’re scared, right? You don’t want anything to happen to you – to your
             family, right? Help us out a little bit so we can – I don’t want you to go down by
             yourself, you know?” (Interrogation Transcript, P. 85).
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 25 of 31 Page ID
                                  #:12526
 David Owens
 Attorney at Law
 June 10, 2018
 Page 24



        The use of implicit and explicit promises of leniency, immunity and/or a tangible benefit,
as well as the use of implicit and explicit threats of harm, significantly increases the risk of
overbearing a suspect’s will and eliciting an involuntary false statement, admission, and/or
confession when applied to the innocent. Indeed, as empirical social science research has
repeatedly demonstrated, promises of leniency and threats of harm or harsher punishment are
widely associated with police-induced false confession in the modern era and are believed to be
among the leading causes. There may be no psychological interrogation technique more potent
than the use of threats and promises. Promises and threats (whether implied or express) are
inherently coercive because they exert substantial pressure on a suspect to comply and thus can
easily overbear the will or ability of a suspect to resist an interrogator’s demands or requests.
Like other high-end inducements, promises and threats contribute to creating a sense of despair
and hopelessness about a suspect’s perceptions of his available options during interrogation.

        5) Psychological Coercion. As discussed earlier, it is well-established that
psychologically coercive interrogation techniques increase the risk of eliciting false and/or
involuntary incriminating statements, admissions and/or confessions. In my professional
opinion, the interrogation of Mr. Tobias by Detectives Pere, Cortina and Arteaga was very
psychologically coercive for several reasons. First, as just discussed and illustrated, the
interrogation contained implicit and explicit promises of leniency, help and benefit, as well as
implicit and explicit threats of harsher punishment techniques that are regarded as inherently
psychologically coercive because they are so likely to overbear a suspect’s will and lead to
involuntary statements. The detectives were in violation of the Los Angeles Police Department’s
interrogation policies, which admonish them, “Do not make promises or threats,” (Los Angeles
Police Department Homicide Manual, P. 137, LAPD 00414). This admonition is so strong that
elsewhere in the same manual, the LAPD instructs its interrogators to avoid even the appearance
of making a promise of leniency: “The detective must, however, be careful not to appear to be
making a promise of leniency.”

        There is no question that the Detectives made numerous threats and promises during his
interrogation of Art Tobias. Yet all the detectives have denied making any promises or threats.
Clearly, they were poorly trained and do not understand what constitutes a threat of harm or
promise of leniency, one of the most fundamental prohibitions in American police interrogation.

       Second, in my professional opinion the investigators’ interrogation techniques and
pressures appear to have caused Mr. Tobias to perceive that he had no meaningful choice but to
comply with theirs requests and/or demands to confess if he wished to terminate an interrogation.
For example, very early in the interrogation, and before any of the “Gladys R” or any form of
Miranda warnings were given, Tobias asks if the detectives have spoken with his mother, and
“What did she say?” In response, Detective Pere states:
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 26 of 31 Page ID
                                  #:12527
 David Owens
 Attorney at Law
 June 10, 2018
 Page 25


              “[W]e got to ask you some questions right here and once we get the answers to
               our questions then we’ll be free to answer any questions of your questions, okay?”
               (Interrogation Transcript, at 4).

       Toward the end of the interrogation, the detectives bring in Mr. Tobias’ mother, and he
describes to her why he was confessed:

              “Because they told me that if I don’t say that I did it then I’m – that they were
               going to tell the judge that I’m a cold blooded killer and I’m going to get more
               time….They – They said if I – if I keep lying to them in their face that they’re
               going to tell the judge that I’m a cold blooded killer and that they’re going to give
               me – they’re going to – they’re going to just throw the book at me and give me a
               lot of time.” (Interrogation Transcript, P. 89)

               And again:

              “I don’t know anything but I told them that I was there and this and that just so
               they could believe me so they could give me less time and get me out of this as
               soon as possible. That’s why I told them that but it’s not true.” (Interrogation
               Transcript, P. 106).

              “But you should tell the judge that they forced me to. They said that…if I keep
               lying to them that (unintelligible) the proof they have was they have a kid looking
               like me that they saw he shot – shot somebody.”…They said – they said if I
               would do – if I would say yes to that, if I would say the truth that I did it they
               want to go to the judge and tell him I’m a cold blooded killer and that they’re
               going to give me more time.” (Interrogation Transcript, P. 108).

         Third, Mr. Tobias repeatedly asked to speak to an attorney and was denied (see, for
example, Pp. 31, 52) or to remain silent (Interrogation Transcript, P. 50, 51), and repeatedly
asked to speak to his mother and was denied (see, for example, Pp. 35, 44). Instead the
Detectives steamrolled his requests for counsel, steamrolled over his requests to see his mother
(falsely telling him at one point that she left the police station crying) and steamrolled over his
requests to make a phone call (Interrogation Transcript, P. 46, 61). The detectives’ steamrolling
of Mr. Tobias’ repeated attempts to invoke his Miranda rights to counsel and silence (and their
equivalent by asking for his mother) were not only psychologically coercive, they were also both
illegal and in violation of Los Angeles Police Department policy. “Generally, Department
personnel should refrain from conducting custodial interrogations once a suspect in custody
unequivocally invokes either the right to silence or the right to an attorney.” (Office of the Chief
of Police, Special Order No. 14, June 21, 2011, LAPD 00777). See also the Los Angeles Police
Department Manual of Juvenile Procedures: “Any time a subject requests the services of an
attorney questioning shall cease. If a juvenile requests to speak with someone else, e.g., parents,
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 27 of 31 Page ID
                                  #:12528
 David Owens
 Attorney at Law
 June 10, 2018
 Page 26


probation officer, teacher, minister, etc., questioning shall cease until the reason for the
juvenile’s request is ascertained.” (P. 7-3,LAPD 00578).

        Fourth, Mr. Tobias was handcuffed during the interrogation, trapped in a corner (unable
to physically escape if he had wanted to), and yelled and cursed at by Detective Arteaga, who
was wearing a gun during this high pressure accusatorial interrogation. In fact, all of the
detectives who entered the interrogation room did so with their firearms on and visible to Tobias.
Each of these factors individually would exert psychologically intimidating pressure on a 13 year
old juvenile; together they psychologically coerced and overwhelmed him. Significantly, the
leading police interrogation training manual in the United States – Inbau and Reid’s CRIMINAL
INTERROGATION AND CONFESSIONS -- admonishes police interrogators not to place
criminal suspects in handcuffs because it will be perceived as coercive. The Inbau and Reid
manual also advises police interrogators not to wear guns in the interrogation room – again
because doing so will be perceived as coercive. Even the Los Angeles Police Department
Homicide Manual advises its interrogators not to expose their weapon to a suspect: “Frequently,
because of the effects on a suspect, officers should conceal the most apparent symbol of
authority – the weapon.” (P. 135, LAPD 00412). In addition, the LAPD Homicide manual
advises its interrogators “Do not create an atmosphere of coercion or duress.” (P. 137, LAPD
00414) Yet that is exactly what the Detectives did by aggressively interrogating Mr. Tobias in
handcuffs with their guns in plain view.

        Fifth, the detectives interrogated Mr. Tobias before giving him Miranda warnings,
conveyed to Mr. Tobias that they would not answer his questions until he first answered theirs,
and never sought an explicit Miranda waiver from Mr. Tobias – all of which conveyed to Mr.
Tobias that he had no meaningful choice but to answer their questions/respond to their
accusations, and that, for all practical purposes, he did not have a meaningful choice to either
invoke Miranda warnings or not consent to the interrogation. On P. 4 of the interrogation,
Detective Pere tells Mr. Tobias, “We got to ask you some questions right here, and once we get
the answers to our questions, then we’ll be free to answer any of your questions, okay.” The
detectives go on to question Mr. Tobias for almost another twenty pages before issuing Miranda
warnings starting on P. 21 of the interrogation transcript. Instead, the detectives fail to take an
explicit waiver from the 13 year old, instead merely asking him whether he understands the
words they have said to him. All of these factors undermined not only Mr. Tobias ability to
exercise his Miranda rights, but also his perceived freedom to consent to the interrogation that
followed, and thus were highly psychologically coercive.

        6) Personality Traits as Risk Factors for False and/or Involuntary Confessions. In
addition to the situational risk factors present here – guilt-presumptive accusatory interrogation,
false evidence, minimization and maximization, promises and threats and psychological coercion
– Mr. Tobias, who was merely 13 years old at the time of interrogation, was at a heightened risk
of making and/or agreeing to a false and/or unreliable confession statement because of many of
his personality traits and characteristics, i.e., personal risk factors. Juveniles are
disproportionately represented in the reported false confession cases. They are particularly
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 28 of 31 Page ID
                                  #:12529
 David Owens
 Attorney at Law
 June 10, 2018
 Page 27


vulnerable to the pressures of psychological interrogation for many of the same reasons as the
mentally handicapped. Adolescence is associated with psychological traits such as greater
suggestibility, impulsiveness, emotional arousability, and a tendency to focus on the present
rather than the future. These psychological tendencies of youth significantly increase the risk of
false confessions. The risks are compounded by the fact that although police officers may realize
that juvenile suspects are easily influenced, interrogators often apply the same interrogations
tactics on juveniles that they use on adults. Indeed, the depositions of Pere, Cortina, and Motto
confirm that these interrogators did not take any steps to alter their interrogation techniques due
to Tobias’s young age nor did they appear to be aware of any special precautions when
interrogating juveniles

       . In addition to violating the Miranda protocols, the detectives also tainted the Gladys R
requirement by not giving the Miranda warnings until after asking the Gladys R questions, and
by signaling early in the interrogation that Mr. Tobias had no choice but to answer their
questions first before he would answer theirs (Interrogation transcript, P. 4).

        7) Police Contamination and Scripting. As mentioned earlier, police interrogators are
universally trained not to contaminate a suspect by leaking or disclosing non-public case facts to
him or her but, instead, to hold back unique case information and let the suspect volunteer case
details in order to demonstrate inside knowledge of the crime details to corroborate the accuracy
of any incriminating statements. The absence of contamination allows police to verify the
accuracy of reliable confessions, but the presence of contamination taints and prevents police
from corroborating confessions that are true and makes confessions that are false misleadingly
appear true (because they contain non-public crime scene details suggested by the interrogators,
and repeated by the suspect, but the mistaken claim is made that they were volunteered by the
suspect). Related to contamination, police investigators sometimes “script” a suspect’s
confession when they not only provide the suspect with details of the crime, but coach or lead the
suspect to adopt a narrative of how and why he and/or she committed the crime. Like
contamination, scripting can make otherwise completely false confessions appear not only to be
true but persuasively so.37

        As the interrogation transcript indicates, the detectives repeatedly fed crime details to Mr.
Tobias, sometimes violating national police interrogation best practices standards that admonish
police never to leak or disclose non-public facts to the suspect. Some examples of the
investigators contamination and/or scripting include:

                   Showing Tobias surveillance video of the shooting.

                   Telling Tobias the location of the shooting—Alvarado Terrace, by Pico and
                    Hoover (Interrogation Transcript, P. 29-30)

37
     Richard A. Leo (2008). Police Interrogation and American Justice (Harvard University Press).
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 29 of 31 Page ID
                                  #:12530
 David Owens
 Attorney at Law
 June 10, 2018
 Page 28



                   “The murder was Saturday morning” (Interrogation Transcript, P. 45).

                   “Your homey got killed and you guys went over there to get some pay back
                    because your home – you guys love your Homey. How do we know? People talk,
                    right. Your fucking Homeys talked” (Interrogation Transcript, P. 46)

                   The detectives tell him (again) that the murder happened at 12:40 am
                    (Interrogation Transcript, P. 53)

                   That two people were involved (“The other person who shot. You shot and there
                    was one other person from – from your hood that shot.”) (Interrogation Transcript
                    P. 56)

                   The detectives believed motive for the crime. (“It’s a gang retaliation – gang
                    retaliation murder.”)

                   The victim died. (Interrogation Transcript, P. 59)

                   “There were two types of guns.” (Interrogation Transcript, P. 71)

                   The other shooter, not in the video, “was across the street.” (Interrogation
                    Transcript, P. 72)

        Police contamination and scripting is not so much a risk factor for eliciting a false
confession – since it often occurs after an admission has already been made – as much as of
making an otherwise false confession appear true. Police contamination and scripting make false
confessions appear true, and persuasively true, because the innocent suspect’s confession is then
said to contain “details that only the true perpetrator would know” (erroneously since the details
were supplied by the police), and that it contains characteristics that most people associate with a
true confession (e.g., a story line, motive, explanation, emotions and an attribution of
voluntariness), even though it is completely false.38 Contamination and scripting therefore
increase the risk that once a suspect has made or agreed to a false confession to a crime he or she
did not commit, third parties – such as prosecutors, judges, juries, the media and outside
observers – will mistakenly believe that the confession is, in fact, true.

                                                 XII. Conclusion

      In conclusion, a robust, peer-viewed empirical social science research literature has
documented that, and sought to explain the underlying causes why, a substantial number of

38
     Richard A. Leo (2008). Police Interrogation and American Justice (Harvard University Press).
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 30 of 31 Page ID
                                  #:12531
 David Owens
 Attorney at Law
 June 10, 2018
 Page 29


innocent suspects have confessed during police interrogation to crimes (often very serious crimes
such as murder and rape) that it was later objectively proven they did not commit. If called to
testify at trial, I believe that I would provide both general, educational testimony describing the
social science research on the psychology of police interrogation and false confessions, as well
as the following case-specific opinions:

        1) The custodial interrogation of Art Tobias was guilt presumptive, accusatory and
theory-driven. The interrogation was not structured to find the truth but, instead, to intentionally
incriminate Art Tobias by coercively, deceptively and unlawfully breaking down his denials of
guilt and eliciting a statement of guilt from him that was consistent with the detectives’ pre-
existing and prematurely formed assumptions, beliefs and speculations about who must have
committed the crime.

        2) Detectives Pere, Cortina, and Arteaga used interrogation techniques that are known to
increase the risk of overbearing a suspect’s will and eliciting false and unreliable statements,
admissions and/or confessions when misapplied to the innocent (i.e., situational risk factors).
These included: guilt presumptive accusatory interrogation; false evidence ploys, minimization
and maximization, implied and explicit promises of leniency (in exchange for agreeing to the
interrogators’ accusations) and implicit and explicit threats of harsher punishment (if the absence
of agreeing to the interrogators’ accusations).

        3) Detectives Pere, Cortina and Arteaga’s interrogation of Art Tobias was
psychologically coercive: They used interrogation techniques that, as social science research has
shown, are highly likely to cause a suspect to perceive that he or she has no choice but to comply
with the interrogator’s demands and/or requests, and that are known to increase the risk of
eliciting involuntary statements, admissions and/or confessions.

       4) Art Tobias was at a substantially heightened risk during his interrogation of having his
will overborne and making and/or agreeing to a false and unreliable confession statement
because of his personality traits and psychological make-up (i.e., personal risk factors),
especially his youth and psychosocial immaturity at the time. Mr. Tobias’ personality traits
rendered him both more compliant and more suggestible in the face of sustained interrogation
from multiple seasoned homicide detectives.

        5) The interrogation of Art Tobias by Detectives Pere, Cortina and Arteaga involved
interrogation contamination (i.e., leading and disclosing non-public case facts) and scripting that
contravene universally accepted police interrogation training standards and best practices, and
which increased the risk that Mr. Tobias’ confession statement would, misleadingly, appear to be
detailed and self-corroborating.

        6) Detective Pere, Cortina and Arteaga repeatedly violated national police interrogation
training, standards and practices in their custodial interrogation of Art Tobias, thereby
Case 2:17-cv-01076-DSF-AS Document 216-2 Filed 10/15/18 Page 31 of 31 Page ID
                                  #:12532
 David Owens
 Attorney at Law
 June 10, 2018
 Page 30


substantially increasing the risk that they would elicit both involuntary and unreliable statements,
admissions and/confessions from him.

       The opinions I express in this report are based on my own knowledge, research, and
publications; research and publications in the field; and the case-specific information and
evidence that has been provided to me. Should any additional information or testimony come to
my attention, I reserve the right to supplement and/or modify any opinions expressed herein
accordingly.

       If you have any questions, please do not hesitate to contact me.

                                              Sincerely yours,




                                              Richard A. Leo, Ph.D., J.D.
                                              Hamill Family Professor of Law and
                                              Social Psychology
                                              University of San Francisco
